—Order granting defendants’ motion to dismiss complaint reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to said defendants to answer within twenty days from ser vice-of a copy of the order herein upon payment of such costs. Any member or members of the association may maintain an action in equity against the president or treasurer, either for the purpose of recovering his or their proportionate share of the assets or for an accounting. (Gen. Assn. Law, § 13;  Ludlum v. Wagner, 212 App. Div. 779.) Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.